Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-52 have been cancelled.

Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing paragraph on page one of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/090,300. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of instant claims 1-2 is found in co-pending claim 1.  The limitations of instant claims 3-4, 9-14, and 17-19 correspond to those in co-pending claims 2-3 and 5-19, respectively.  The limitations of instant claims 5-8 are found in co-pending claim 4.  The limitations of instant claim 20 are found in co-pending claims 14 and 16.


	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 is directed to the method of claim 1, further comprising treating the subject with a substance that decreases neovascularization or a substance that improves adherence or decreases separation of the neoepithelium.
Claim 16 is directed to the method of claim 15, wherein the substance decreases contraction of muscle underlying the epithelium, whereby separation of the neoepithelium from the underlying musculature decreases.

The specification does not adequately describe the substances of claims 15 and 16.  There is no correlation of the structure of compounds to these functions.  While pages 9-10 disclose a few specific compounds, they do not appear to share any common structure or mechanism of action.  In addition, the specification does not disclose these substances in the context of all oral and oropharyngeal wounds embraced by claim 1.  At least for example, it does not appear that a glue or adhesive would be appropriate for treating oral mucositis.  At least for example, it does not appear that ranibizumab or nitric oxide would be appropriate for treating aphthous ulcers.  At least for example, the specification does not clearly describe what is meant by “heat treated calcium chloride” or how to administer it.  The specification lacks adequate written description for the substances of claims 15 and 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Oral Diseases, 2011).
 Kim et al. discloses using human HB-EGF to promote epithelial cell proliferation and repopulation of human gingival epithelial cells.  Kim et al. discloses using HB-EGF to treat oral wounds, particularly gingival wounds inflicted in an accident and for other dental procedures.  See at least abstract; materials and methods; Figure 3A and 4A; page 786, left column, first full paragraph; page 789; and page 792, concluding paragraph.
Administration of HB-EGF as disclosed by Kim et al. would inherently have the effects required by claims 6-8 as the HB-EGF promotes proliferation of epithelial cells and repopulation of epithelial cells. 

	Claims 1-3, 5-8, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce et al. (WO 2007/014167). 
	Pierce et al. discloses methods of treating epithelial diseases such as oral mucositis using HB-EGF.  Treating oral mucositis in patients undergoing chemotherapy and radiation therapy is disclosed.  Buccal (i.e. cheek), mouth wash, and oral gel forms of administration are disclosed.  Sustained-release formulations for administration to the oral mucosa are disclosed.  Treatment of wounds, mucosal disorders (including aphthous ulcers, sore mouth, and burning mouth syndrome), and Barrett’s esophagus is disclosed.  Treatment of humans is disclosed.  See at least abstract; paragraphs [002-004, 008, 011, 014-016, 020, 042-043, 056, 061-063, 068, 0113]; and claims 1, 3, 7, 12, 17-18, 23, 28, 35-38, 42, and 45.
	Buccal, mouth wash, and oral gel forms of administration would constitute local and topical oral administration to the oral wound and adjacent to the site of the wound.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1-9, 12-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (WO 2007/014167) in view of Klagsbrun et al. (U.S. Patent No. 5,811,393.
	Pierce et al. is applied as above.  The reference does not disclose particular sequences for HB-EGF.
	Klagsbrun et al. is applied as above.  Klagsbrun et al. does not disclose particular oral wounds. 
	It would have been obvious at the time of the effective filing date to use the human HB-EGF sequence of Klagsbrun et al. (SEQ ID NO: 2, corresponding to instant SEQ ID NO: 1) or any of the variant sequences disclosed by Klagsbrun et al. to treat oral wounds, particularly oral mucositis or Barrett’s esophagus as disclosed by Pierce et al.  It would have been obvious at the time of the effective filing date to use compositions containing pharmaceutically acceptable carriers in the forms of solutions, sprays, and gels; use oral topical administration and other forms of oral administration such as solutions, sprays, and/or gels; and use slow release devices as taught by Klagsbrun et al. and Pierce et al.  These methods of administration would directly 
	With respect to the multiple doses and time periods set forth in claims 19-20, one of ordinary skill in the art would have been motivated to repeatedly administer HB-EGF during the course of radiation/chemotherapy treatment to treat oral mucositis.  This treatment could last for several weeks or a few months.

	Claim 1-9, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (WO 2007/014167) in view of Klagsbrun et al. (U.S. Patent No. 5,811,393) and Kim et al. (Oral Diseases, 2011).
	Pierce et al. and Klagsbrun et al. are applied as above.  They do not specifically disclose treating gingival wounds.  
	Kim et al. is applied as above but does not explicitly disclose local administration.  
	It would have been obvious at the time of the effective filing date to use the human HB-EGF sequence of Klagsbrun et al. (SEQ ID NO: 2, corresponding to instant SEQ ID NO: 1) or any of the variant sequences disclosed by Klagsbrun et al. to treat oral wounds as disclosed by .

Claim 1-9, 12-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klagsbrun et al. (U.S. Patent No. 5,811,393) in view of Biswal et al. (2008).
Klagsbrun et al. is applied as above but does not disclose treating oral mucositis or post-radiation/chemotherapy wounds in the oral cavity.
Biswal et al. discloses that the extra-cellular matrix initiates the healing process of oral mucositis by signaling the renewal of the epithelial cell proliferation and differentiation.  Oral mucositis can be caused by radiation treatment and chemotherapy for cancer.  Various growth 
It would have been obvious at the time of the effective filing date to use the human HB-EGF sequence of Klagsbrun et al. (SEQ ID NO: 2, corresponding to instant SEQ ID NO: 1) or any of the variant sequences disclosed by Klagsbrun et al. to treat oral mucositis following radiation or chemotherapy for cancer.  Biswal et al. makes clear that treatment of the mouth sores in oral mucositis requires epithelial cell proliferation.  It would have been obvious at the time of the effective filing date to use compositions containing pharmaceutically acceptable carrier in the forms of solutions, sprays, and gels; use topical and oral administration with solutions, sprays, and/or gels; and use slow release devices as taught by Klagsbrun et al.  These methods of administration would directly apply HB-EGF to the site of injury as well as adjacent areas to the wound.  Klagsbrun et al. makes clear that HB-EGF can be used to treat wound involving epithelial cells and Biswal et al. makes clear that treatment of the mouth sores in oral mucositis requires epithelial cell proliferation.  Treating these wound with HB-EGF would stimulate epithelial proliferation and healing of the wound by increasing the rate of epithelialization and the thickness of the epithelial layer at the wound.  One of ordinary skill in the art would have been motivated to do so in order to provide improved treatment.  With respect to the multiple doses and time periods set forth in claims 19-20, one of ordinary skill in the art would have been motivated to repeatedly administer HB-EGF during the course of radiation/chemotherapy treatment to treat oral mucositis.  This treatment could last for several weeks or a few months.



1-9, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (WO 2007/014167) in view of Klagsbrun et al. (U.S. Patent No. 5,811,393), Cherry et al. (U.S. Patent Application Publication 20160008513), Nelson et al. (U.S. Patent No. 6,682,501), and Collison et al.
	Pierce et al. and Klagsbrun et al. are applied as above but do not disclose treating post-surgical wounds or tonsillectomy wounds.
	Cherry et al. discloses using foam materials containing growth factors for treating the surgical wound resulting from removal of tonsil tissue.  Antibiotics and anti-inflammatory agents can also be included.  The material facilitates wound closure.  See at least abstract; claims (in particular claims 7 and 16); and paragraphs [0050-0053 and 0069].  Cherry et al. claims benefit to provisional application 62/022,243 filed 9 July 2014.  The disclosure relied upon is present in the provisional document.  See at least page 11.  Cherry et al. is valid prior art against the instant claims.  Cherry et al. does not specifically disclose using the growth factor HB-EGF.
	Nelson et al. discloses that recovery/healing from tonsillectomy surgery requires two to three weeks for the injured tissue to become overgrown with new epithelial/mucous membrane.  See at least column 1, lines 35-47.
Collison et al. discloses that patients undergoing tonsillectomy are routinely given perioperative antibiotics and postoperative analgesics.  See at least page 641, right column, first paragraph.
	It would have been obvious at the time of the effective filing date to use the human HB-EGF sequence of Klagsbrun et al. (SEQ ID NO: 2, corresponding to instant SEQ ID NO: 1) or any of the variant sequences disclosed by Klagsbrun et al. to treat post-surgical tonsillectomy wounds according to the method of Cherry et al.  Nelson et al. makes clear that treatment of .

	Claim 1-9, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (WO 2007/014167) in view of Klagsbrun et al. (U.S. Patent No. 5,811,393, of record) in view of Larjava (2012).
	Pierce et al. and Klagsbrun et al. are applied as above but do not disclose treating dry socket after tooth extraction.
	Larjava discloses that healing of tooth extraction sockets requires re-epithelialization.  See pages 2-4, particularly the section on healing of extraction sockets.
.  

	Claim 1-9, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klagsbrun et al. (U.S. Patent No. 5,811,393) in view of Engstad et al. (U.S. Patent No. 8,912,165).
	Klagsbrun et al. is applied as above but does not disclose treating post-surgical wounds or
aphthous ulcers.

	It would have been obvious at the time of the effective filing date to use the human HB-
EGF sequence of Klagsbrun et al. (SEQ ID NO: 2, corresponding to instant SEQ ID NO: 1) or
any of the variant sequences disclosed by Klagsbrun et al. to treat apthous ulcers. Engstad et al.
makes clear that treatment of these wounds requires epithelial cell proliferation. It would have
been obvious at the time of the effective filing date to use compositions containing
pharmaceutically acceptable carrier in the forms of solutions, sprays, and gels; use topical and
oral administration with solutions, sprays, and/or gels; and use slow release devices as taught by
Klagsbrun et al. These methods of administration would directly apply HB-EGF to the site of
injury as well as adjacent areas to the wound. Klagsbrun et al. makes clear that HB-EGF can be
used to treat wound involving epithelial cells and Engstad et al. makes clear that treatment of
apthous ulcers requires epithelial cell proliferation. Treating these ulcers with HB-EGF would
stimulate epithelial proliferation and healing of the ulcer by increasing the rate of epithelialization and the thickness of the epithelial layer at the wound.  One would have been motivated to do so in order to provide improved treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                                                                                                                                                                                                              mpa